Case 1:15-cr-00252-PKC-RML Document 1137 Filed 12/13/18 Page 1 of 2 PageID #: 18005
                                          U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

   SPN/MKM/KDE                                       271 Cadman Plaza East
   F. #2015R00707                                    Brooklyn, New York 11201


                                                     December 13, 2018


   By ECF, Email and Hand

   The Honorable Pamela K. Chen
   United States District Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:    United States v. Rafael Salguero
                        Criminal Docket No. 15-252 (S-1) (PKC)

   Dear Judge Chen:

                  The government respectfully writes in reference to the transcript of defendant
   Rafael Salguero’s sentencing on December 6, 2018, which the Court sealed pending an
   application by the government to publicly release a redacted version of the transcript. The
   government hereby requests that the transcript be unsealed with the redactions proposed in
   an exhibit to be filed separately under seal. The government respectfully submits that the
   proposed, limited redactions are necessary for the reasons set forth on the record during the
   December 6, 2018 sentencing. The government has conferred with counsel for defendant
   Salguero, who has no objection to the unsealing of the transcript with the proposed
   redactions. If the Court grants the government’s request, the government will provide the
Case 1:15-cr-00252-PKC-RML Document 1137 Filed 12/13/18 Page 2 of 2 PageID #: 18006
   The Honorable Pamela K. Chen
   December 13, 2018
   Page 2

   court reporter with the proposed redactions pursuant to the procedure set forth in the Court’s
   order dated December 10, 2018.


                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:      /s/
                                                      Samuel P. Nitze
                                                      M. Kristin Mace
                                                      Keith D. Edelman
                                                      Assistant U.S. Attorneys
                                                      718-254-7000


   cc:    Clerk of Court (PKC) (by ECF)
          Defense Counsel (by ECF)
